IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-80,561-01



                          EX PARTE JERRELL BELL, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 1305470-A IN THE 174 TH DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                            OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of less

than one gram of cocaine, a state jail felony, and sentenced to 120 days’ confinement in the county

jail. He did not appeal his conviction.

       Applicant contends that he is actually innocent because newly available evidence shows he

did not possess a controlled substance. The State agrees that Applicant is entitled to relief.

       Laboratory testing conducted after Applicant’s conviction shows that the substance he
                                                                                                    2

possessed was not a controlled substance. The trial court has determined that the Applicant has

proven by clear and convincing evidence that no reasonable juror would have convicted him in light

of the new evidence. Based on the trial court’s findings and conclusions and our own review of the

entire record, we find that Applicant is entitled to relief. Ex parte Tuley, 109 S.W.3d 388, 392 (Tex.

Crim. App. 2002) (citing Ex parte Elizondo, 947 S.W.2d 202, 207 (Tex. Crim. App. 1996)).

       Relief is granted. The judgment in Cause Number 1305470 in the 174th Judicial District

Court of Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: December 18, 2013
Do Not Publish